Citation Nr: 0507230	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection of a left knee 
condition.

2.  Entitlement to service connection of a right knee 
condition.

3.  Entitlement to service connection of a low back 
condition, claimed as secondary to the left knee condition.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (the RO).   

Procedural History

The veteran served on active duty from June 1970 until 
September 1972.  

In July 1999, the RO received the veteran's claim of 
entitlement to service connection for a left knee condition 
and a right knee condition.  The claim was denied as not 
well-grounded in January 2000.  The veteran did not appeal.  
In June 2001, the RO on its own motion reopened the veteran's 
claim for consideration and development in compliance with 
the newly enacted Veterans Claims Assistance Act of 2000 
(VCAA).  See 7(b) of the VCAA; see also VAOPGCPREC 3-2001.  

In June 2001 correspondence, the veteran indicated that he 
wished to also file a claim of entitlement to service 
connection of a low back condition, which he claimed was 
secondary to his left knee condition.  In its January 2002 
rating decision the RO denied the veteran's claims for both 
knee conditions and the low back condition.  The veteran 
disagreed with the January 2002 decision and initiated this 
appeal.  The appeal was perfected by the veteran's timely 
submission of his substantive appeal (VA Form 9) in January 
2003.  

In June 2003, the veteran presented sworn testimony at a 
hearing which was chaired by a Decision Review Officer at the 
RO.  In January 2005, the veteran presented sworn testimony 
during a personal hearing in Washington, DC which was chaired 
by the undersigned Veterans Law Judge.  A transcript of these 
hearings have been associated with the veteran's VA claims 
folder.  Also at the January 2005 hearing, the veteran 
submitted additional evidence directly to the Board along 
with a waiver of consideration of that evidence by the RO.  
See 38 C.F.R. § 20.1304 (2004).  

The issue of a low back disability claimed as secondary to a 
left knee disability is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran incurred suffered injuries to both his left 
and right knee during service.  

2.  Currently, the veteran has been diagnosed with 
degenerative changes in both knees.  

3.  The competent medical evidence of record is indicates 
that it is as least as likely as not that the veteran's 
current left and right knee disabilities are related to the 
in-service injuries.  


CONCLUSIONS OF LAW

1.  The veteran's left knee disability was incurred in or due 
to his military service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  The veteran's right knee disability was incurred in or 
due to his military service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection of 
left and right knee conditions.  Essentially, he contends 
that in-service injuries caused ongoing pain, swelling and 
stiffness and have led to currently diagnosed degenerative 
joint disease.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the November 2002 SOC and the August 2003 SSOC of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in June 
2001 which was specifically intended to address the 
requirements of the VCAA.  In particular, the June 2001 
letter from the RO explained in detail the evidence needed to 
substantiate a claim for service connection.  Crucially, the 
June 2001 letter specifically notified the veteran that 
evidence of in-service disease or injury, a current 
disability, and medical nexus between the two would be 
required for his service connection claims to be successful. 
[June 2001 letter, page 2].  Therefore, the June 2001 letter, 
along with the November 2002 SOC and the August 2003 SSOC, 
not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2001 VCAA letter, the veteran was informed that VA would 
"make reasonable efforts" to get "evidence necessary to 
support your claim."  Specifically VA informed the veteran 
that it would get ". . . medical records, employment 
records, or records from other Federal agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO informed the veteran in its June 2001 letter that he 
was responsible to provide the "enough information about 
these records so that we can request them from the person or 
agency who has them".  The veteran was also informed that he 
was responsible to sign a release to give VA the authority to 
request documents.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The June 2001 letter directed the 
veteran to "tell us about any additional information or 
evidence" that would support the claim.  The Board believes 
that the VCAA notice provided by the RO complied with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

The Board notes that the June 2001 letter expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. 
§ 5103(b).  

The Board observes that the fact that the veteran's claim was 
adjudicated by the RO in January 2002, prior to the 
expiration of the one-year period following the June 2001 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), made effective 
from November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the Secretary of VA from 
making a decision on a claim before the expiration of the 
one-year period referred to in that subsection.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in January 2000).  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was a legal impossibility because the 
initial adjudication pre-dated the enactment of the VCAA; 
VA's General Counsel has held that the failure to do so does 
not constitute error.  See VAOGCPREC 7-2004.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  
  
After the enactment of the VCAA the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the June 2001 VA notice.  The 
veteran's claim was readjudciated by the agency of original 
jurisdiction in January 2002.  Therefore, there is no 
prejudice to the veteran with respect to the timing of the 
VCAA notice, because VCAA notice could not have been provided 
prior to the initial adjudication of his claim by the RO and 
there has been subsequent readjudication of the claim by the 
RO.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, identified private medical records and medical 
records from the VAMC.  The evidence of record indicates that 
all private medical records identified by the veteran were 
obtained, except for private medical records from 1983 which 
are now unavailable.  The veteran was also accorded a general 
VA Compensation and Pension (C&P) examination in July 2003.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  In June 2003 the veteran elected to present 
sworn testimony to the RO hearing officer and in January 
2005, the veteran presented sworn testimony to the 
undersigned Veterans Law Judge.  The Board additionally 
observes that general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2004).  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Relevant Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. 
§§ 3.307, 3.309 (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Factual Background

A common factual background  and discussion will be presented 
for both issues currently under consideration.  

The veteran's service medical records have been obtained and 
associated with the VA claims folder.  The records indicate 
that the veteran was treated for complaints of knee pain on 
several occasions in July 1970 and August 1970.  Findings 
relating to the veteran's knees at the June 1972 separation 
examination were normal.  

There are no pertinent medical records until many years after 
service.  
Private clinic treatment records from December 1992 indicate 
treatment for acute tendon strain of the veteran's left knee.  
March 1995 records indicate a diagnosis of arthritis of the 
left knee.  VA treatment record from May 2000 through July 
2003 indicate treatment for arthritis in both knees.  

A July 2001 lay statement of the veteran's sister indicated 
her recollection that the veteran reported experiencing a 
knee injury during service.  

A July 2002 lay statement provided by A.S.M., a former Marine 
who served with the veteran, states that he observed the 
veteran attempting to self-medicate his knee conditions with 
topical creams and ace bandages while the two were roommates 
during the period between March 1971 and April 1972.  

A July 2002 statement was also submitted from the veteran's 
wife, D.S.  The veteran's wife is a registered nurse.  The 
statement describes her observations of the veteran's knee 
symptoms as on ongoing issue from 1972 to the present.  She 
further described the treatments that she and the veteran 
attempted to use to alleviate the knee pain.  

In June 2003, the veteran presented sworn testimony at the 
RO.  The veteran testified that he suffered three injuries to 
his knees during service and that after service he received 
most of his treatment from his wife, a registered nurse, 
before entering the VA medical system in 1999.  

In July 2003, the veteran was accorded a VA examination by 
Dr. G.R.  The examiner indicated that there was no C-File to 
be reviewed.  The examiner noted the veteran's report of in-
service injury to both knees.  Dr. R. ordered x-rays and 
determined that the veteran had degenerative arthritis of the 
left knee, but a normal right knee.  Dr. R. concluded that 
the veteran's left knee condition was due to generalized 
degenerative arthritis and not to an in-service injury.  

At his January 2005 hearing the veteran testified that during 
service, he was referred to sick bay by his drill instructor 
after the instructor observed that the veteran was limping.  
The veteran testified that his in-service treatment consisted 
of Ace wraps, topical creams and aspirin.  He further 
testified that he had suffered ongoing pain and stiffness 
since service and that his conditions ultimately resulted in 
his early retirement.  

A January 2005 medical opinion of Dr. S.C., which was 
submitted at the time of the hearing, indicated that Dr.C. 
had reviewed the veteran's service and VA treatment records 
and that Dr. C. had been treating the veteran for the past 4 
1/2 years.  Dr. C. stated that the veteran has been diagnosed 
with degenerative changes to both knees and that this 
disability manifests as pain, stiffness, discomfort and an 
altered gait.  Dr. C. stated that that the veteran "has 
developed a degenerative process as a result of the original 
trauma."  Dr. C. went onto to state that "it is as least as 
likely as not that the present knee conditions...[are] a direct 
result of ...service."  Dr. C. stated that his conclusion was 
supported by his records review, x-ray review, examination of 
the veteran, knowledge of the veteran due to an ongoing 
clinical relationship and his clinical expertise.  



Analysis

The veteran seeks service connection for left and right knee 
conditions.  He contends that current pain and arthritis of 
both knees are the progression of several falls during 
physical training while serving on active duty. 

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

Concerning Hickson element (1), VA treatment records indicate 
a diagnosis of arthritis for both knees.  The January 2005 
medical nexus opinion of Dr. C., who treats the veteran for 
arthritis, states that the veteran has suffered degenerative 
changes to both knees.  Accordingly, Hickson element (1) has 
been satisfied.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, there is no evidence of in-service 
incurrence of disease (to include manifestations of arthritis 
within the one year presumptive period after service).  The 
veteran himself does not appears to contend that he had a 
specifically diagnosed knee disability in service.

With respect to in-service injury, however, the veteran's 
service medical records indicate that he received treatment 
for sore knees on several occasions during service.  
Accordingly, Hickson, element (2) has been satisfied.  

With respect to Hickson element (3), medical nexus, there are 
of record two competent nexus opinions, the opinion from the 
July 2003 VA examination and the January 2005 opinion from 
the veteran's VA primary care provider, Dr. C.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator
 . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri, 4 Vet. App. at 471-
73 (1993).   

The July 2003 VA examination conducted by Dr. R. includes the 
examiner's conclusion that any current knee disability 
experienced by the veteran was not related to knee pain in 
service.  However, the examination report indicates that Dr. 
R. did not have access to the veteran's C-file for review.  
Dr. R. based his conclusion solely on the report of normal 
lower extremities at separation from service; he did not have 
available service medical records which documented complaints 
of knee pain during service. 

The January 2005 opinion from Dr. C. indicates that the 
veteran suffers from a bilateral degenerative knee condition 
which in D. C's medical opinion is at least as likely as not 
related to service.  In reaching this conclusion, Dr. C. 
indicates that he reviewed the veteran's service records.  
Further, Dr. C. stated that his opinion was based on his 
observations of the veteran gathered during the ongoing 
treatment relationship.  

The Board places greater weight on the opinion of Dr. C. than 
the opinion of Dr. R.  Specifically, Dr. R. does not appear 
to have had access to the veteran's entire records.  In 
contrast, Dr. C. references a review of the veteran's records 
and has had a longer exposure to the veteran and as such is 
more familiar with the progress of the veteran's condition.  
Therefore, as the Board places greater weight on Dr. C.'s 
opinion, Hickson element (3), medical nexus has been met.  

For the reasons set out above, all three criteria for the 
establishment of service connection have been met.  The 
benefit sought on appeal relative to the veteran's claims of 
entitlement to service connection of a left knee and a right 
knee disability is therefore granted. 


ORDER

Entitlement to service connection of a left knee condition is 
granted.  

Entitlement to service connection of a right knee condition 
is granted.  


REMAND

The veteran also seeks entitlement to service connection of a 
lower back disability which he claims as secondary to his 
left knee disability.  For the reasons explained immediately 
below, the Board has determined that a remand is in order.  



The VCAA

As noted in the Introduction, the veteran's original claim of 
entitlement to service connection for a bilateral knee 
condition was filed in July 1999, prior to the enactment of 
the VCAA.  In June 2001, the RO, on its own motion reopened 
the veteran's claim and sent him VCAA notice specific to the 
bilateral knee claim.  
See 7(b) of the VCAA; see also VAOPGCPREC 3-2001.  

In the veteran's June 2001 response to that notice, he 
included his original claim of entitlement to secondary 
service connection for a low back disability.  After a review 
of the record, the Board has determined that no VCAA notice 
was sent to the veteran regarding his claim of entitlement to 
service connection of a low back disability as secondary to a 
service-connected left knee disability.  As such, there has 
been no notice to the veteran of the division of 
responsibilities between him and VA in obtaining evidence 
necessary to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Medical nexus opinion

A disability proximately caused by or the result of a 
service-connected disability shall be considered to be a part 
of the underlying primary disability.  38 C.F.R. § 3.310 (a) 
(2004).

With respect to secondary service connection, an analysis 
similar to that outlined in Hickson applies. There must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service- connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

The veteran's medical records indicate a diagnosis of 
degenerative joint disease of the lumbar spine in July 2000.  
The showing of a current disability, Wallin element (1) has 
been met.  As discussed above, the veteran's bilateral knee 
disability has been granted service connection.  Therefore 
Wallin element (2), evidence of a service-connected 
disability, has been satisfied.

With respect to element (3), medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability, there must be evidence 
that the disability claimed is proximately due to or the 
result of the veteran's service connected disability.  Such 
evidence is lacking.  

As noted above the veteran has previously submitted to a VA 
examination in July 2003 and the examiner provided an opinion 
that the veteran's back disability was unrelated to the knee 
disability treated in service.  However, July 2003 
examination was insufficient, because the opinion was 
rendered without the benefit of review of the veteran's 
claims folder.  Therefore, the Board finds that a medical 
nexus opinion is necessary prior to reaching a decision in 
the veteran's case.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002). [where there is evidence of record 
satisfying the first two requirements for service connection, 
but there was not of record competent medical evidence 
addressing the third requirement (a nexus between the current 
disability and active service), VA errs in failing to obtain 
such a medical nexus opinion].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished with respect to the issue of 
service connection for a low back 
disability, claimed as secondary to 
service connected left knee disability, 
specifically notifying the veteran of the 
evidence he needs to submit and that 
which will be obtained by VA.  

2.  VBA should arrange for the veteran's 
VA claims folder to be reviewed by an 
appropriately qualified health care 
professional.  The reviewer should review 
the veteran's VA claims folder and 
provide an opinion as to whether the 
veteran's low back disability is as 
likely as not related to his left knee 
disability.  If the reviewer deems it to 
be necessary, the veteran should undergo 
a physical examination and/or diagnostic 
testing.  The reviewer's report should be 
associated with the veteran's VA claims 
folder.

3.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim of 
entitlement to service connection for a 
low back disability on a secondary basis.  
If the claim remains denied, VBA should 
issue a supplemental statement of the 
case, and the veteran and his 
representative should be allowed an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


